Case: 16-30509      Document: 00513799042         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-30509
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                    December 15, 2016
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff–Appellee,

v.

KIRK JENKINS, also known as Pimp Jenkins,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-74-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Kirk Jenkins has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Jenkins has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. Though counsel does not
specifically address the validity of the appeal waiver in Jenkins’s plea


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30509     Document: 00513799042     Page: 2   Date Filed: 12/15/2016


                                  No. 16-30509

agreement, there is no indication in the record that Jenkins’s ratification of the
plea agreement was anything but knowing and voluntary. As such, we concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part
as moot based on Jenkins’s completion of his term of imprisonment, see United
States v. Heredia-Holguin, 823 F.3d 337, 340-42 (5th Cir. 2016).




                                        2